Third District Court of Appeal
                              State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1738
                     Lower Tribunal No. F04-11283B
                          ________________


                        Javor Lukey Williams,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Christina Marie DiRaimondo,
Judge.

     Javor Lukey Williams, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.


     PER CURIAM.

     Affirmed.